DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 27, 30-37, 39-44, 51-53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742) and/or Kaminuma (JP 01-273579)1.
With respect to claims 26, 27, 30, 33, 37, 39, 41, 44, 51, 53 and 55, Freedman discloses a method of preparing a hydrolyzed nutritional formula comprising receiving a liquid, such as milk or infant formula, and exposing the liquid to a lipase to hydrolyze triglycerides and produce free fatty acids.  This is described in at least paragraphs [0005], [0044]-[0050] and [0056]-[0059].  Paragraph [0021] states that the hydrolyzed nutritional formula is orally administered to a patient using a feeding mechanism, such as a feeding tube.  The hydrolyzed nutritional formula comprises monoglycerides and free fatty acids that are produced by the enzymatic breakdown of fats.  The ratio of free fatty acids to monoglycerides will increase as the efficiency/completion of hydrolysis is improved. Freedman, however, does not appear to teach that the lipase enzymes are immobilized, such that the lipase is separated from the nutritional formula and does not form a part of the nutritional formula.
Brady discloses method for the hydrolysis of liquid fats in which fats (Figure 1:3) and a liquid (Figure 1:7) are mixed and exposed to immobilized lipase enzymes (Figure 1:2) in a cylindrical reactor (Figure 1:1).  More specifically, the enzymes may be immobilized to a structure, such as a fibrous support (Figure 3:43).  The hydrolyzed product includes monoglycerides and free fatty acids.  Brady teaches that the immobilized lipase and the treated liquid are separated following the exposing step using a filter cloth (Figure 3:42) and a screen (Figure 3:45).
Kaminuma discloses method for the hydrolysis of liquid fats in which the liquid fats are exposed to immobilized lipase enzymes (Figure 1:9) in a cylindrical reactor (Figure 1:1).  Kaminuma appears to show that the enzymes are immobilized to a plurality of beads.  The hydrolyzed product includes monoglycerides and free fatty acids.  Kaminuma teaches that the immobilized lipase and the treated liquid are separated following the exposing step using a series of mesh partition plates (Figure 1:12).
	At the time of the invention, it would have been obvious to use a reactor having immobilized lipase enzymes when hydrolyzing the liquid nutritional composition in the Freedman method.  Brady, Kaminuma and Pabst show that this would provide a way to retain enzymes for repeated future use, while efficiently collecting the monoglycerides and free fatty acids products in defined outlet streams.  The use of enzyme reactors to generate a modified (in this case, a hydrolyzed) product is considered to be well known in the art.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.

With respect to claims 31, 32, 40 and 52, Freedman, Brady, Kaminuma and Pabst disclose the combination as described above.  Brady and Kaminuma teach that lipase enzymes may be immobilized to a variety of particles, including balls and beads, which are within (i.e. are inner surfaces within) a reactor.  

	With respect to claims 34 and 42, Freedman, Brady and Kaminuma disclose the combination as described above.  Brady and Kaminuma each teach that screens and/or meshes are used to retain enzyme particles in the reactor when the hydrolyzed product is output.  

	With respect to claims 35, 36 and 43, Freedman, Brady and Kaminuma disclose the combination as described above.  Brady and Kaminuma each disclosed packed bed devices characterized by lipase enzymes immobilized to a plurality of beads.  These packed bed devices are placed into a container (i.e. a reactor) configured to process the nutritional formula.

Claims 28, 29, 38, 45-50 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742) and/or Kaminuma (JP 01-273579), and further in view of Pabst (US 5902617)
Freeman, Brady and Kaminuma disclose the combination as described above, however do not expressly state that the nutritional formula is exposed to the lipase for no more than 30 minutes prior to ingestion by the subject.
Pabst discloses a method of preparing a nutritional formula prior to ingestion by a subject.  Pabst teaches that milk or an infant formula is exposed to a lipase formulation in order to hydrolyze triglycerides and produce a more digestible formula feed.  Pabst teaches in at least column 1, line 49 to column 2, line 7 and column 6, lines 52-64 that in some embodiments the triglycerides are exposed to the lipase for less than 30 minutes prior to ingestion (i.e. “The enzymes are provided in a form for addition to the formula prior to feeding the infant or at the time of feeding”, emphasis added).
	At the time of the invention, it would have been obvious to vary the amount of time the Freeman nutritional formula is allowed to digest following contact with the lipase, including limiting the exposure time to less than 30 minutes and/or less than 10 minutes.  As evidenced by Pabst, it is known in the art to add lipase enzymes to a nutritional formula immediately prior to ingestion (i.e. at the time of feeding).  Those of ordinary skill would have been able to balance competing concerns regarding the convenience of administration with the efficiency of triglyceride hydrolysis.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claims 26, 27, 30-34, 37, 39-42, 44, 51-53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai (US 20120172434) in view of Brady (US 4629742) and/or Kaminuma (JP 01-273579).
With respect to claims 26, 27, 30, 33, 37, 39, 41, 44, 51, 53 and 55, Lai discloses a method of preparing a hydrolyzed nutritional formula comprising receiving a liquid, such as milk or infant formula, and exposing the created liquid to a lipase to hydrolyze at least one fatty acid.  This is described in at least paragraphs [0003], [0023]-[0025], [0054]-[0056] and [0164].  Lai states that the hydrolyzed nutritional formula is orally administered to a patient using a feeding mechanism.  The hydrolyzed nutritional formula comprises monoglycerides and free fatty acids that are produced by the enzymatic breakdown of fats.  The ratio of free fatty acids to monoglycerides will increase as the efficiency/completion of hydrolysis is improved. Lai, however, does not appear to teach that the lipase enzymes are immobilized, such that the lipase is separated from the nutritional formula and does not form a part of the nutritional formula.
Brady discloses method for the hydrolysis of liquid fats in which fats (Figure 1:3) and a liquid (Figure 1:7) are mixed and exposed to immobilized lipase enzymes (Figure 1:2) in a cylindrical reactor (Figure 1:1).  More specifically, the enzymes may be immobilized to a structure, such as a fibrous support (Figure 3:43).  The hydrolyzed product includes monoglycerides and free fatty acids.  
Kaminuma discloses method for the hydrolysis of liquid fats in which the liquid fats are exposed to immobilized lipase enzymes (Figure 1:9) in a cylindrical reactor (Figure 1:1).  Kaminuma appears to show that the enzymes are immobilized to a plurality of beads.  The hydrolyzed product includes monoglycerides and free fatty acids.  
	At the time of the invention, it would have been obvious to use a reactor having immobilized lipase enzymes when hydrolyzing the liquid nutritional composition in the Lai method.  Both Brady and Kaminuma show that this would provide a way to retain enzymes for repeated future use, while efficiently collecting the monoglycerides and free fatty acids products in defined outlet streams.  The use of enzyme reactors to generate a modified (in this case, a hydrolyzed) product is considered to be well known in the art.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.

With respect to claims 31, 32, 40 and 52, Lai, Brady, Kaminuma and Pabst disclose the combination as described above.  Brady and Kaminuma teach that lipase enzymes may be immobilized to a variety of particles, including balls and beads, which are within (i.e. are inner surfaces within) a reactor.  

	With respect to claims 34 and 42, Lai, Brady and Kaminuma disclose the combination as described above.  Brady and Kaminuma each teach that screens and/or meshes are used to retain enzyme particles in the reactor when the hydrolyzed product is output.  

Claims 28, 29, 38, 45-50 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai (US 20120172434) in view of Brady (US 4629742) and/or Kaminuma (JP 01-273579), and further in view of Pabst (US 5902617)
Lai, Brady and Kaminuma disclose the combination as described above, however do not expressly state that the nutritional formula is exposed to the lipase for no more than 30 minutes prior to ingestion by the subject.
Pabst discloses a method of preparing a nutritional formula prior to ingestion by a subject.  Pabst teaches that milk or an infant formula is exposed to a lipase formulation in order to hydrolyze triglycerides and produce a more digestible formula feed.  Pabst teaches in at least column 1, line 49 to column 2, line 7 and column 6, lines 52-64 that in some embodiments the triglycerides are exposed to the lipase for less than 30 minutes prior to ingestion (i.e. “The enzymes are provided in a form for addition to the formula prior to feeding the infant or at the time of feeding”, emphasis added).
	At the time of the invention, it would have been obvious to vary the amount of time the Lai nutritional formula is allowed to digest following contact with the lipase, including limiting the exposure time to less than 30 minutes and/or less than 10 minutes.  As evidenced by Pabst, it is known in the art to add lipase enzymes to a nutritional formula immediately prior to ingestion (i.e. at the time of feeding).  Those of ordinary skill would have been able to balance competing concerns regarding the convenience of administration with the efficiency of triglyceride hydrolysis.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Terminal Disclaimer
The terminal disclaimer filed on 17 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Applications 17/853,168 and 17/852,928 and U.S. Pat. Nos. 9,775,784, 9,775,783, 10,632,047, 10,987,280, 9,687,420, 9,668,942 and 10,828,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.
Applicant argues that Freedman and Lai each require the development of formulations that include added lipase.  It is emphasized, however, that the Brady and Kaminuma references each teach how lipase should be immobilized to a carrier and separated from the nutritional formula following triglyceride hydrolysis using a semi-permeable membrane.  This results in reduced costs because the enzyme may be re-used within the reactor container.  It would have been obvious to one of ordinary skill to use a semi-permeable screen to prevent immobilized lipase from leaving the Freedman/Lai container after enzymatic fat processing.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to limitations stating that “the nutritional formula is ready for ingestion by the subject once the liquid nutritional composition is exposed to the immobilized lipase and the immobilized lipase and the liquid nutritional composition are separated”, it is noted that all of the cited references teach a nutritional formula that is ready for ingestion once processing (i.e. hydrolysis and separation) is completed.  A product that is stored and transported is still “ready for ingestion” at any hypothetical time regardless of whether or not it is immediately consumed.  It is the Examiner’s understanding that direct and instant delivery of the hydrolyzed product to a patient was the subject of the discussion held 11/14/2022, however it appears that this concept is not specifically claimed.  Furthermore, Applicant has not addressed the Pabst reference, which teaches that the treated formula may be delivered to a subject immediately following enzyme hydrolysis (“The enzymes are provided in a form for addition to the formula prior to feeding the infant or at the time of feeding”, emphasis added).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See provided English translation